 540.DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 388, United Association of Journeymen andApprenticesof the Plumbing and PipefittingIndustryof the United States and Canada,AFL-CIOandAssociatedUndergroundContractors,Inc.andLocals998 and 1191,Laborers'InternationalUnion of North America,AFL-CIO. Case 7-CD-209April 24, 1969DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN MCCULLOCHAND MEMBERS,BROWN AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following the filing of charges by AssociatedUnderground Contractors, Inc., on behalf of T. A.Forsberg, Inc., herein called the Employer, allegingthat Local 388, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustryof the United States and Canada,AFL-CIO, herein called Plumbers or Respondent,had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with anobject of forcing or requiring the Employer to assignthe work in dispute to the Plumbers rather than toemployees represented by Locals 998 and 1191,Laborers' InternationalUnion of North America,AFL-CIO, herein called Laborers. Pursuant tonotice, a hearing was held before Hearing OfficerStephen L. Shochet on November 4, 20, 21, and 22and December 2, 1968. All parties appearing at thehearing were afforded full opportunity to be heard,toexamine and cross-examine witnesses and toadduce evidence bearing on the issue. Thereafter,briefswere filed by the Charging Party, and theLaborers' InternationalUnion on behalf of thelocals involved.' Respondent filed a motion to quashthe notice of hearing, a brief in support thereof andon the merits. Thereafter, the National LaborRelations Board issued a notice to the parties toshow cause why the record should not be opened forreceipt of certain evidence alleged by Respondent assupportive of its motion to quash. The ChargingParty and the Laborers' International Union filedresponses thereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing, and finds that they'After transfer of the case to the National Labor Relations Board, theLaborers'InternationalUnion of North America,AFL-CIO,the parentorganization of the locals involved herein,filed a motion to intervene in theproceeding for the limited purpose of submitting a brief.The motion tointervene is hereby granted.are free of prejudicial error. The rulings are herebyaffirmed. The Board has considered the briefs of theparties and the entire record in this case, and herebymakes the following findings:1.THE BUSINESS OF THE COMPANYT.A. Forsberg,Inc., is a Michigan corporationwhichengagesinundergroundandhighwayconstructionwork.The parties stipulated, and wefind,thatT.A. Forsbergisengaged in interstatecommercewithinthemeaningoftheAct.Accordingly,we find that it will effectuate thepurposesof the Actto assert jurisdiction herein.11.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,thatUnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO,Plumbers Local 388,and Locals 998 and 1191, Laborers'InternationalUnion of North America,AFL-CIO,are labororganizations within the meaning of the Act.III.THE DISPUTEA. The Background FactsThe Employer, in May 1968, entered into acontract with the Okemos Board of Education inOkemos, Michigan, calling for the installation of awatermain from Okemos Road to the OkemosJunior High School. The contract called for the useof cast iron for a distance of approximately 3,500feetrunningparalleltoBennettRoad.TheEmployer's president testified that the pipe involvedhad an 8-inch diameter, was 18 to 20 feet long, andwas to be placed together with an "0" ring joint.Thisprojectinvolvedtheinstallationofundergroundpipingandconduits,havingamechanical joint or slip joint construction, includingwater main and sewer, from a point 5 feet from abuilding line outwards. In the installation of the 8inch cast iron water main, a trench is excavated to agiven line and grade. A cable is then hooked up tothe pipe and with the aid of a crane, guided intoplace in the trench. At this point the making of thejoint commences. This is done by "soaping thejoint," cleaning the bell end to make sure it is freeof deleteriousmaterial.The bell end contains animbedded seal and the joint is made by the insertionof the spigot end of one pipe into the bell end of theother.The pipe is then pushed home to thepre-machined and given stopping point. As the pipeis joined, it is covered with a foot of sand andcompacted. The trench is then backfilled.Some 2 to 3 weeks before the work began on theproject, Forsberg began to move its equipment ontothejobsite.D.Griffith,BusinessAgent forPlumbers, was informed of this fact by a steward on175NLRB No. 83 LOCAL 388, UNITED ASSOCIATION OF PLUMBERS541the job. Griffith requested that Forsberg assign thework to members of Plumbers and asked Forsbergto sign an agreement with the Plumbers. Forsbergstated he "had always assigned this work to theLaborers and had never used Plumbers on this typeof work before." Griffith stated he would talk toGilbertRice,secretaryfortheAssociatedUnderground Contractors, the Employer's agent forpurposes of bargaining with Laborers' Local 1191.The Employer, through the Association, is bound toa collective-bargaining agreement with Laborers'Local 1191 and it was pursuant to these agreementsthat the work involved herein was assigned initiallytomembers of Local 1191. After this conversationwithForsberg,Griffith informedRice that theinstallationof water mains in the jurisdiction ofLocal 388 should be done by plumbers. Upon finallybeing informed by Rice that plumbers were not tobe used on this job, Griffith stated, "This was goingto cause an awful lot of trouble."On July 19, Forsberg's crew began work. ThecrewwascomposedessentiallyofemployeessuppliedbyLaborers'Local 1191, but somemembers of Laborers' Local 998 were also utilized.Forsberg testified that he was called to the jobsiteafter the men started drilling holes, because theyhad stopped. Upon arriving at the jobsite, Forsbergsaw Griffith. Upon being asked by Forsberg whattheproblemwas,Griffithreplied,"Thiswasplumbers' work."On July 22, the next day of work, Forsberg wascalled to the jobsite again by his foreman, MikeKunik, who complained the plumbers were on thejob and were refusing to let the work continueForsberg found Griffith at the jobsite and suggestedthat the two go to his [Forsberg's] office and see ifthe problem could be settled. Upon arrival at theoffice,ForsbergaskedGriffithiftherewassomething that could be done which would result inthe removal of the pickets from the job Griffithreplied that all the Employer had to do was sign anagreementwiththePlumbers.Forsbergagainreminded Griffith that he had never used plumbersfor the type of work being done and that it had beenassigned to the laborers. As a compromise, however,he was willing to put a couple of plumbers on thejob.Griffith stated that this was unacceptable andthat the Employer would have to sign a Plumbers'agreement. The Employer said he saw no reason forsigningaPlumbers'agreement.Griffithfurtherstated if no plumbers were used on the job ". . . hewould make it tough for [Forsberg] in the Lansingarea in the future."On or about July 22,Respondent erected a picket sign on the right-of-wayto the entrance of the school which read "Wages,hours, and working conditions of T. A. Forsberg,Inc. not equal to those negotiated in this area forplumbers by Local 388."After Griffith's appearance with the sign, all workceased on that day. The sign remained up until thework was completed. During the week of July 22through 26, no work was done on the site as theoperating engineers refused to cross the plumbers'picket line.On August 23, after resuming work on theproject,Forsbergwas again informed by hisforeman that there was trouble on the jobsite. Uponhis arrival there, he found Griffith and pickets werepreventing pipe from being placed in the trenches.After being asked by Forsberg, Griffith ordered themen who had been sitting on the pipe to move.Upon their compliance, the work continued.B. The Work in DisputeThe work in dispute is limited to the unloading,distribution, laying, and leveling of the pipe and themaking of the joints. Plumbers concedes the digging,grading,leveling,backfillingand tamping isproperly assigned to laborers. Also all parties agreethat all pipe work within 5 feet from the buildingline, inward, is the work of plumbers.C. TheContentionsof thePartiesAssociatedUndergroundContractors,theCharging Party, which filed charges on Forsberg'sbehalf, contends that Respondent Plumbers violatedSection 8(b)(4)(D) of the Act by exerting coercivepressuresuponForsberg to compel Forsberg'sassignment of the work in question to members ofthe Plumbers. The Charging Party further contendsthat the work was previously awarded to membersof Laborers' Local 1191; and that such work shouldproperly be awarded to the Laborers in view of (a)area practice; (b)maintenance of a stable andexperiencedwork force; (c) considerations ofeconomy and efficiency and the history of thebargaining relationship between the Laborers andtheChargingParty.Local 1191's position isconsistent with the position taken by the ChargingParty.Respondent contends the facts herein do not makeouta prima faciecase for reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Italsocontends the work in question should beawarded to its members. Finally, it contends thenoticeofhearing should be quashed. In thisconnection,Plumbersargues that a voluntarymethod for adjustment of the dispute exists since allthe parties are stipulated to the Joint Board, andtherefore theNational Labor Relations Board isprecluded from proceeding with a determination ofthe dispute.D. Applicability of the StatuteBeforetheBoardmay proceed with thedetermination of a dispute pursuant to Section 10(k)of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDAs indicated above, Respondent contends that nosuch reasonable cause existsWe do not agree. Ashereinbefore set forth, Respondent has threatenedthe Employer stating "there would be trouble" if thework involved was not assigned to the Plumbers.Additionally the record showsRespondent haspicketed the jobsite. The fact that the picket signwas phrased in terms of advertising the fact thatwages, hours, and fringe benefits paid by Forsbergwere not equal to those negotiated in the area by thePlumbers does not negate the existence of an objecton Respondent's part of forcing assignment of thedisputed pipe work to its members Thus, on thebasisof the entire record and the Respondent'sentirecourse of conduct, we conclude there isreasonable cause for believing that a violation ofSection 8(b)(4)(D) has occurredPlumbers also contends that all parties haveagreed to be bound by the jurisdiction of the JointBoard. In the circumstances of this case, wedisagree.At the hearing, Plumbers joined all otherparties in stipulating that there was no agreed-uponmethodfortheresolutionofthedispute.Subsequently, however, Plumbers filed its motion toquash, alleging that Forsberg was signatory to acontract negotiated between Laborers' Local 998and the Associated General Contractors whichincluded terms binding all signatory employers tothe Joint Board. Although testimony by Local 998'sbusiness representative at the hearing indicated thatForsberg did execute such an agreement, no suchcontractbearingForsberg'ssignaturewasintroduced in evidence, and testimony of thebusiness agent suggests that the alleged agreementmay not be available for production. Forsbergdeniesever signing that contract or any otheragreement binding it to the Joint BoardInthesecircumstances,andconsideringparticularly the question of credibility underlyingthe contention that the Employer has submitted totheJointBoard,we find that it would noteffectuate the policies underlying Sections 10(k)and8(b)(4)(D)forustoignore the clearstipulationmade at the hearing by all parties,includingPlumbers,andtofurtherdeferdeterminationof the merits of the dispute.Accordingly, we find that the instant dispute isappropriate for resolution under Section 10(k) ofthe Act.On the basis of the entire record, we find thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and that thedisputeisproperlybeforetheBoardfordetermination1.Certification and bargaining agreementsThe evidence indicates there is no Boardcertification relative to the disputed workThePlumbers contends that an agreementbetween the International Unions of the Plumbersand Laborers made in 1941, favors an assignment ofthe work in dispute to members of the Plumbers. Itisnoted, however, that the precise meaning of theagreement in terms of its applicability to the instantdispute remains unclear and thus does not supportthe claim of the Respondent that the disputed workshould be assigned to it pursuant thereto.'The Plumbers also claims the work in dispute byvirtue of an agreement executed in 1964 betweenitself and Local 998. However, the record showsthat Laborers' Local 1191 was not a party to thatagreement, and that laborers from both Locals 1191and 998 have continued to perform the work attimes. Thus, aside from the exclusion of Local 1191from that agreement even if a disclaimer wereproven, a disclaimer is not necessarily dispositive ofa jurisdictional dispute, especiallywhere as heremembers of the alleged disclaiming union continueto perform the work.' Accordingly, we do not findthis interunion agreement favors awarding the workto the Plumbers.2.Company, industry and area practiceThe record shows that Forsberg has neverassigned this type of work to plumbers, and that itspresent assignment is consistent with its uniformpracticeAccordingly, we find that this factor favorslaborers.Evidence as to industry and area practice isinconclusive as the record indicates a mixed use ofboth plumbers and laborers to perform work similarin nature to that in dispute.3.Skills and efficiencyThere is no showing that the disputed workrequires a degree of skills not possessed by laborers.On the contrary, Forsberg testified that laborerspossess the necessary skills and have performed thework in question satisfactorily.Additionally, therecord shows that while the Plumbers claim only theunloading and distribution of the pipe, leveling, andthemaking of the joint, the excavation andinstallation of the main is a continuous operation,allof which laborers can and will perform. Thus,assignment to plumbers of only the work claimed byPlumbers would result in the fragmentation of thejob into separate operations. Accordingly, from theE.Merits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.''N L R BvRadio Television Broadcast Engineers UnionLocal 1212,International Brotherhood of ElectricalWorkers(Columbia BroadcastingSystem),364 U S 573'Local 300 United Association (D'A nnunzio Bros Inc ),152 NLRB 707'CharlesJDorfman and Underground Engineering ContractorsAssociation,173 NLRB No 208 LOCAL 388, UNITED ASSOCIATION OF PLUMBERSpoint of view of efficiency, these facts tend to favoranawardconsistentwiththeEmployer'sassignment.ConclusionsHaving considered all pertinent factorsweconclude that employees represented by Laborersareentitledtoperform the work in dispute.Laborers are at least as skilled as plumbers insofaras the disputed work is concerned and the Employerhas been satisfied with the quality of their work andresulting efficiency.Moreover, the assignment tolaborers is consistent with the past practice of theCompany and is not inconsistent with any otherwiseuniform area or industry practice.We conclude onthe basis of the entire record that the Employer'sassignment of work to the Laborers should not bedisturbed.On the basis of the entire record,therefore,weshalldeterminetheexistingjurisdictionalcontroversybyawarding to theemployeesemployedbytheCompanyandrepresentedbytheLaborers,ratherthantoindividualsrepresentedbythePlumbers,theinstallationofthewatermain.The presentdeterminationislimitedtotheparticularcontroversary which gave rise to this proceeding.543DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board makes thefollowing Determination of Dispute.1.Laborers employed by the Employer andrepresentedby Local998 and Local 1191, Laborers'InternationalUnion of North America,AFL-CIO,are entitled to perform the tasks of laying andinstalling underground piping and conduits includingwater main and sewer main at the Okemos JuniorHigh School,Okemos Road, Okemos, Michigan2.Local388,United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustryof the United States and Canada,AFL-CIO,isnot entitled, by means proscribed bySection 8(b)(4)(D)of the Actto force or require T.A. Forsberg Inc. to assign the work in dispute toemployees represented by the aforesaid Union.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local388,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStatesandCanada,AFL-CIO,shallnotify theRegional Director for Region 7, in writing, whetheror not it will refrain from forcing or requiring T. A.Forsberg,Inc.,bymeans proscribed by Section8(b)(4)(D)to assign the work in dispute in a mannerinconsistent with the above determination.